     Case 1:20-cv-00083-NONE-JLT Document 16 Filed 10/15/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11
      DOMINIC (AKA DIAMOND) VARGAS,                      CASE NO. 1:20-cv-0083 NONE JLT (PC)
12
                                                         ORDER GRANTING PLAINTIFF’S
13                       Plaintiff,                      MOTION FOR EXTENSION OF TIME
14
              v.                                         (Doc. 14)
15
      CALIFORNIA DEPARTMENT OF
16    CORRECTIONS AND
17    REHABILITATION, et al.,

18                       Defendants.
19
           Plaintiff has filed a motion for extension of time to file an amended complaint. Good cause
20
     appearing, plaintiff’s motion is GRANTED, and his first amended complaint is deemed timely filed.
21

22
     IT IS SO ORDERED.
23
         Dated:    October 15, 2020                            /s/ Jennifer L. Thurston
24                                                       UNITED STATES MAGISTRATE JUDGE
25

26

27

28


                                                     1
